Citation Nr: 0633705	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  96-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a separate compensable rating for a right knee 
disability not contemplated by 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from November 1984 
to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July and October 1994 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia South Carolina.  The appellant currently 
resides within the jurisdiction of the Roanoke, Virginia 
VARO.

In an April 2004 decision, the Board remanded this case.  At 
that time, the Board noted that in an October 2003 hearing 
that was conducted in Washington, D.C., before the Board, the 
appellant raised the following issues: (1) entitlement to 
service connection for bilateral ankle disabilities, 
secondary to the service- connected bilateral knee 
disabilities, (2) entitlement to service connection for 
bilateral foot disabilities, secondary to the service-
connected bilateral knee disabilities, (3) entitlement to 
service connection for bilateral hand disabilities, secondary 
to the service-connected bilateral knee disabilities, (4) 
entitlement to service connection for bilateral hip 
disabilities, secondary to service-connected bilateral knee 
disabilities, (5) entitlement to an increased rating for a 
right knee disability evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, (6) entitlement to an increased rating 
for a left knee disability, (7) entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, and (8) whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a back disability, 
secondary to the service-connected bilateral knee 
disabilities.  The Board stated that those issues had not 
been developed for appellate consideration and, as such, the 
issues were referred to the RO for appropriate disposition.  
However, there is no evidence of record showing that the RO 
subsequently developed the aforementioned issues.  Thus, 
these issues are once again referred to the RO for 
appropriate action.   

The Board further notes that in a VA Form 21-4138, Statement 
in Support of Claim, dated in April 2005, the appellant 
raised the issues of entitlement to service connection for a 
heart disability, and entitlement to service connection for 
scars.   These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant's service-connected right knee disability is 
not productive of recurrent subluxation or lateral 
instability.     


CONCLUSION OF LAW

The criteria for entitlement to a separate compensable rating 
for a right knee disability not contemplated by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant letters in April and November 2004 in which she was 
notified of the types of evidence she needed to submit, and 
the development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the April 2004 letter, 
the appellant was specifically informed of what was needed 
from her and what VA would obtain on her behalf.  Id.  For 
example, the letter told her that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies.  The appellant was informed that she was 
responsible for providing sufficient information to VA so 
records could be requested.  Therefore, in light of the 
above, the Board finds that the VA's duty to notify has been 
fully satisfied, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  She was also provided with 
notice of the requirements pertinent to her claim for a 
separate compensable rating for a right knee disability not 
contemplated by Diagnostic Code 5010.  The appellant was 
further provided notice of what evidence she needed to 
submit, and notice of what evidence VA would secure on her 
behalf.  She was given ample time to respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify her of the evidence she must provide, and the 
evidence that VA would obtain on her behalf.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing conducted in Washington, 
D.C., before the Board.  Quartuccio, 16 Vet. App. at 183, 
187.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in December 1993, November 1996, March 
1999, September 2000, and August 2005, the appellant 
underwent VA examinations which were pertinent to her claim 
for a separate evaluation for a right knee disability not 
contemplated by Diagnostic Code 5010.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  The RO has 
obtained all relevant VA and private medical records 
identified by the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


II.  Factual Background

By an April 1988 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
right knee disability.  At that time, the RO stated that 
while the appellant was in the military, she was in a 
motorcycle accident and sustained a comminuted right tibial 
plateau fracture.  She underwent an open reduction and 
internal fixation (ORIF) with two screws to the right tibial 
plateau fracture.  X-rays of the right knee demonstrated what 
appeared to be a malunion of the postereolateral tibial 
plateau of the knee.  Thus, the RO characterized the 
appellant's service-connected right knee disability as post-
operative status ORIF, right tibial plateau fracture, with 
malunion of postereolateral tibial plateau, and assigned a 10 
percent disability rating under Diagnostic Code 5257, 
effective from December 11, 1987.  

In an October 1988 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent evaluation 
under Paragraph 30 for convalescence following surgery of the 
right knee for removal of hardware, from July 6, 1988 to July 
31, 1988.  The RO further noted that from August 1, 1988, the 
appellant's 10 percent evaluation would be reinstated.

In June 1991, the appellant underwent a VA examination.  Upon 
physical examination of the right knee, there was no 
swelling.  The appellant had 1+ valgus laxity and no varus 
laxity.  Anterior and posterior drawer were negative.  She 
had a negative Lachman's test.  The diagnosis was status post 
tibial plateau fracture on the right, with probable post-
traumatic degenerative joint disease, early.  

By an August 1991 rating action, the RO increased the 
disability rating for the appellant's service-connected right 
knee disability, characterized as post-operative status, 
ORIF, right tibial plateau fracture, with mild malunion of 
postereolateral tibial plateau, hardware removed, from 10 
percent to 20 percent disabling, effective from January 22, 
1991.  

In April 1992, the appellant underwent a VA examination.  At 
that time, it was noted that the appellant required a brace.  
Upon physical examination, the appellant had a 2+ Lachman of 
the right knee.  She had a negative posterior drawer and a 
negative posterior sag sign of the right knee.  The appellant 
had a 1+ valgus laxity of the medial collateral ligament of 
the right knee.  The appellant's lateral collateral ligament 
of the right knee was stable.  The diagnosis was traumatic 
degenerative arthritis of the right knee, status post right 
lateral tibial plateau fracture.  It was noted that the 
appellant had an "anterior cruciate ligament deficient" of 
the right knee.      

A VA examination was conducted in December 1993.  At that 
time, it was reported that the appellant was recently 
diagnosed with a bucket handle tear of the posterior lateral 
horn of the meniscus.  Examination of the appellant's right 
knee showed no swelling and no deformity.  The appellant had 
a negative anterior drawer, negative posterior drawer, and 
negative Lachman's test.  She had negative stress to varus 
and valgus stress to the right knee.  The diagnosis was 
status post bucket handle tear and tibial plateau fracture of 
the right knee, with continued knee pain and physical 
examination described above.      

In a July 1994 rating action, the RO proposed to reduce the 
20 percent rating for the appellant's service-connected right 
knee disability to a 10 percent level.  An October 1994 
rating decision implemented the proposed reduction and set 
February 1, 1995, as the effective date for a 10 percent 
rating.  The appellant subsequently filed a timely appeal.  

In November 1996, the appellant underwent a VA examination.  
At that time, the examining physician noted that the 
appellant wore a right knee brace for instability.  
Examination revealed that the appellant ambulated using a 
cane.  There was no instability appreciated of the right 
knee, but there was a great deal of patellofemoral 
crepitance.  The impression was of right knee, status post a 
fracture by history, with secondary traumatic arthritis.  

In a September 1998 decision, the Board restored the 20 
percent rating for the appellant's service-connected right 
knee disability and remanded the issue of entitlement to an 
increased rating, to include consideration of entitlement to 
a separate compensable rating for arthritis in the right 
knee, given that the previous rating was assigned on account 
of recurrent subluxation or lateral instability under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Following the Board's remand, the RO, in an October 1998 
rating decision, effectuated the Board's restoration of the 
20 percent rating; however, the restored rating was assigned 
by the RO as an evaluation based on impairment contemplated 
by Diagnostic Code 5010 (traumatic arthritis).  Thus, the RO 
assigned a 20 percent disability rating for the appellant's 
service-connected right knee disability, characterized as 
residuals of a tibial plateau fracture, status post bucket 
handle tear, of the right knee, under Diagnostic Code 5299-
5010, effective from January 22, 1991.  

As per the Board's September 1998 remand decision, the 
appellant underwent a VA examination, conducted by QTC 
Services, in March 1999.  At that time, the examining 
physician noted that following the appellant's bucket handle 
tear of the lateral meniscus of the right knee, the appellant 
underwent arthroscopic surgery for removal of the torn 
portion of the right lateral meniscus.  The physical 
examination showed mildly increased collateral ligament 
laxity in the right knee.  There was very slight increased 
laxity of the right knee in extension.  Both medial and 
lateral joint lines were slightly tender over the right knee, 
and there was approximately five degrees of hyperextension of 
the right knee as measured by goniometer.  The diagnosis was 
of mild post traumatic arthritis of the right knee.  

By a September 1999 decision, the Board stated that pursuant 
to the September 1998 Board remand, the RO had changed the 
diagnostic code for the appellant's service-connected right 
knee disability to one pertaining to the evaluation of 
arthritis (Diagnostic Code 5010) and continued a 20 percent 
disability rating under those criteria.  However, according 
to the Board, the RO did not specifically consider whether 
the appellant would be entitled to a separate rating for a 
service-connected disability not contemplated by the rating 
for arthritis under Diagnostic Code 5010.  Thus, given the 
previous characterization of the appellant's disability as 
including symptoms contemplated by both Diagnostic Code 5010 
and Diagnostic Code 5257, and in light of the RO's manner of 
restoring the 20 percent rating, the issues then before the 
Board included both entitlement to an increased rating under 
Diagnostic Code 5010, and entitlement to a separate 
compensable rating for disability not contemplated by 
Diagnostic Code 5010.  In the September 1999 decision, the 
Board concluded that a rating in excess of 20 percent for 
disability contemplated by criteria for rating post-traumatic 
arthritis of the right knee was not warranted.  In addition, 
the Board stated that the findings from the appellant's March 
1999 fee basis VA examination specifically raised the 
question of entitlement to a separate compensable rating.  
VAOPGCPEC 23-97; 62 Fed. Reg. 63604 (1997).  Thus, the Board 
remanded the issue of entitlement to a separate compensable 
rating for a right knee disability not contemplated by 
Diagnostic Code 5010, to the RO for further development.

In September 2000, the appellant underwent a VA examination 
which was conducted by QTC Services.  At that time, the 
appellant stated that she was only able to walk short 
distances with a cane, and that most of the time, she used a 
wheelchair.  Upon physical examination, there was about five 
degrees of hyperextension passively, bilaterally. There was 
no laxity or pain on varus or valgus stress of either knee, 
and there was no cruciate ligament laxity.  Thus, the 
examining physician stated that there was no evidence of 
significant instability or subluxation.  The examiner also 
noted that there was no locking of the joint.  The diagnosis 
was post-traumatic arthritis of the right knee.

In October 2003, a hearing was conducted in Washington, D.C., 
before the Board.  At that time, the appellant testified that 
she had instability of her right knee.  According to the 
appellant, due to her right knee instability, she had to use 
a wheelchair.  The appellant stated that she worked as a 
medical clerk at a VA hospital, and that sometimes her legs 
would lock while she was working.  At the time of the 
hearing, the appellant submitted VA Medical Center (VAMC) 
outpatient treatment records, from October 1999 to September 
2003.  The records show that in December 2001, the appellant 
underwent an examination for complaints of right knee pain.  
At that time, the appellant reported giving way and popping.  
She noted that she used a cane for ambulation.  Upon physical 
examination, the appellant had positive sag bilaterally, and 
positive Dial test on the right.  There was a trace of 
effusion noted in both knees.  The knees were stable to varus 
and valgus stress testing on the right.  There was noted 
increased laxity on the left with a firm end point.  The 
diagnosis was bilateral knee degenerative joint disease, 
post-traumatic.  The records also reflect that in August 
2002, the appellant underwent debridement right knee 
arthroscopy, with abrasion chondroplasty and microfracture.  
The post-operative diagnosis was right knee degenerative 
joint disease.  According to the records, in an August 2003 
progress note, it was reported that the appellant wore 
bilateral knee braces.  It was reported that the appellant 
presented with a stiff-legged gait, and had stability with 
turning.  The physical examination of the right knee showed 
mild varus.  It was indicated that both of the appellant's 
knees felt unstable, "approximately 2+."   

At that time of the appellant's Central Office hearing, the 
appellant also submitted lay statements from co-workers and 
her husband in support of her contention that she had right 
knee instability and needed a cane or scooter to get around.  
In addition, she submitted a statement from a Dr. Minander 
Singh, who apparently was also a co-worker.  In the 
statement, Dr. Singh noted that in his observations of the 
appellant, he indicated that she had difficulty standing and 
walking distances, and appeared to be in a great deal of 
pain.  According to Dr. Singh, the appellant used a cane and 
sometimes had to use a scooter to get around.  

In August 2005, the appellant underwent a VA examination.  At 
that time, she stated that she had chronic pain and swelling 
in her right knee.  She indicated that her right knee would 
give away approximately once per week and that it would jut 
forward when that happened.  The examiner noted that 
according to the appellant, the right knee locked up 
approximately three times per year.  The examiner reported 
that the appellant used a cane when she was ambulating, and 
that she also used a wheelchair and had a motorized scooter 
at work.  The appellant also wore a knee brace on the right 
side.  The physical examination showed that the appellant had 
an antalgic gait.  There was no abnormal shoe wear noted.  
The appellant had a mild effusion, and she had tenderness to 
palpation at the medial and lateral joint lines.  The right 
knee displayed five degrees of hyperextension and 115 degrees 
of flexion.  Those measurements were both active and passive.  
The knee was stable to varus and valgus stress.  The 
appellant had a negative anterior and posterior drawer.  She 
had a negative Lachman's test, and there was no patellar 
apprehension.  The appellant had a positive patellar grind 
and a negative pivot-shift test.  She also had a negative 
McMurray's test for medial and lateral menisci.  The 
appellant had 5/5 quadriceps and hamstring strength, and her 
sensation was intact to light touch.  There was no 
instability noted on the examination.  There was also no 
locking noted upon the examination.  X-rays of the right knee 
showed medial and lateral joint space narrowing.  The knee 
was in a small amount of varus, and there were osteophytes as 
well as joint irregularity present.  There were degenerative 
changes at the patellofemoral joint, with osteophytes present 
at the superior patellar pole.  There was subchondral 
sclerosis.  Overall, radiographs were consistent with 
tricompartmental degenerative joint disease of the right 
knee.  Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
post-traumatic arthritis of the right knee.      


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Other impairment of the knee is rated under Diagnostic Code 
5257, which provides that recurrent subluxation or lateral 
instability warrants a 10 percent rating when there is slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Coe 5257 (2005).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomtatology of the other conditions.  
Id.  

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where service-
connected knee disability includes both limitation of motion 
and instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997). The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  In short, 
where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under 5003 and 
vice versa.

In this case, the appellant contends that she has instability 
and locking of her right knee.  She has submitted lay 
statements from her co-workers and husband in support of her 
contention.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As previously stated, the only issue before the Board is 
entitlement to a separate compensable rating for a right knee 
disability not contemplated by 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  The appellant is currently receiving a 20 percent 
disability rating under Diagnostic Code 5010 (traumatic 
arthritis) for her service-connected right knee disability.  
However, in light of VAOPGCPEC 23-97, the Board is 
considering whether the appellant is entitled to a separate 
compensable rating for subluxation or instability under 
Diagnostic Code 5257.  In this regard, the Board notes that 
in the appellant's December 1993 VA examination, the 
appellant had negative stress to varus and valgus stress to 
the right knee, and negative Lachman's test.  In addition, in 
the appellant's November 1996 VA examination, although the 
examiner noted that the appellant wore a right knee brace for 
instability, the physical examination showed that there was 
no instability appreciated of the right knee.  

The Board recognizes that in the appellant's March 1999 VA 
examination, conducted by QTC Services, the appellant was 
noted to have mildly increased collateral ligament laxity in 
the right knee.  There was also very slight increased laxity 
of the right knee in extension.  However, in the appellant's 
September 2000 VA examination, also conducted by QTC 
Services, there was no laxity or pain on varus or valgus 
stress of either knee, and there was no cruciate ligament 
laxity.  Thus, the examiner specifically concluded that there 
was no evidence of significant instability or subluxation.  
The Board further observes that although VAMC outpatient 
treatment records show that in August 2003, physical 
examination of the appellant's right knee showed mild varus 
and it was indicated that both of the appellant's knees felt 
unstable, in the appellant's most recent VA examination, 
dated in August 2005, the appellant's right knee was stable 
to varus and valgus stress.  The appellant also had a 
negative Lachman's test, and there was no patellar 
apprehension.  Moreover, she had a negative McMurray's test 
for medial and lateral menisci.  Furthermore, the examiner 
specifically reported that there was no instability or 
locking upon examination.  

The Board has reviewed the private medical statement from Dr. 
Singh.  In this regard, although Dr. Singh made general 
observations about the appellant's ability to ambulate, he 
did not report any specific findings in relation to whether 
the appellant experienced recurrent subluxation and/or 
lateral instability of the right knee.  Therefore, in light 
of the above, the Board finds that the appellant does not 
experience instability or subluxation of the right knee such 
that a compensable rating would be warranted separate from 
any rating based on functional loss due to pain.  Thus, the 
Board concludes that the assignment of a separate rating 
under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 
23-97.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).         


ORDER

Entitlement to a separate compensable rating for a right knee 
disability not contemplated by 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, is denied.  





____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


